Citation Nr: 0108106	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-24 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for back disability other 
than service-connected lumbar paravertebral myositis with 
degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to 
September 1960.

During a March 1993 hearing at the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, 
the veteran raised contentions to the effect that pursuant to 
the provisions of 38 U.S.C.A. § 1151, he was entitled to 
benefits for a back disability sustained as the result of a 
fall during treatment at a VA medical center (MC) in August 
1980.

In January 1996, the veteran clarified that he was, in fact, 
seeking VA compensation for a back disability under the 
provisions of 38 U.S.C.A. § 1151.  

In February 1998, following additional development of the 
record, the RO granted the veteran entitlement to service 
connection for lumbar paravertebral fibromyositis with 
degenerative joint disease of the lumbar spine, secondary to 
his service-connected right knee disorder.  However, the RO 
denied entitlement to compensation for other low back 
disability, characterized as lumbosacral strain, claimed 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The 
veteran disagreed with the denial of benefits under 
38 U.S.C.A. § 1151, and this appeal ensued.


FINDING OF FACT

There is no competent evidence that the veteran sustained a 
back disability as the result of a fall at a VAMC in August 
1980.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for a back disability, other 
than the service-connected lumbar paravertebral myositis with 
degenerative joint disease of the lumbar spine, have not been 
met.  38 U.S.C.A. § 1151 (West 1991 and Supp. 2000); 38 
C.F.R. § 3.358 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks compensation for a back disability due to a 
back injury reportedly sustained in August 1980, when he 
slipped and fell at a VAMC.  Generally, where any veteran 
shall have suffered an injury as a result of hospitalization, 
medical or surgical treatment or examination, and such injury 
or aggravation results in additional disability to the 
veteran, disability compensation shall be awarded in the same 
manner as if such disability were service-connected.  38 
U.S.C.A. § 1151.

The regulation which implements the statute provides, in 
pertinent part, that in determining whether additional 
disability exists, the beneficiary's physical condition 
immediately prior to the disease or injury on which the claim 
for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  The regulation further provides that compensation is 
not payable for "the continuance or natural progress" of 
disease or injury for which VA care was authorized.  38 
C.F.R. § 3.358(b)(2).

Moreover, a determination that "additional disability" was 
caused by VA treatment requires evidence that any increase in 
disability is "not merely coincidental" with the treatment, 
but "actually the result" thereof, and the regulation 
cautions that "[t]he mere fact that aggravation occurred" 
does not prove causation.  38 C.F.R. § 3.358(c)(1), (2).

At the time the veteran filed his claim, he was not required 
to show fault or negligence in VA medical treatment.  Brown 
v. Gardner, 513 U.S. 115 (1994).  Although 38 U.S.C.A. § 1151 
was recently modified to require that an injury from VA 
hospitalization or treatment be caused by carelessness, 
negligence, fault, or an unforeseeable event, before benefits 
may be awarded under section 1151, the new standard applies 
only to claims filed on or after October 1, 1997.  38 
U.S.C.A. § 1151 (West 1991 & Supp. 2000); VAOPGCPREC 40-97 
(1997).  Since the veteran's claim was pending prior to that 
date, it continues to be subject to review under the prior 
statutory language and interpretation, where that is more 
favorable to the veteran.  See Karnas v Derwinski, 1 Vet. 
App. 308, 312-313 (1991).

The service medical records show that in service in 1959, the 
veteran sustained an injury to the medial collateral ligament 
of the right knee for which he underwent surgery.  Following 
his discharge from service, the veteran was granted service 
connection for a right knee disability.

Private medical records, dated in February 1961, show that 
shortly after the veteran's right knee surgery, he developed 
pain along the low back and medial aspect of the left knee.  
The low back pain reportedly radiated along the poster-
lateral aspect of the right thigh to below the right knee.  
Examination of the back revealed tenderness to pressure at 
the lumbosacral spine joint and lumbosacral joint pain on all 
motions of the spine.  There were no spasms of the back 
muscles or evidence of diminished reflexes.  The veteran 
claimed diminished sensation along the entire right lower 
extremity.  There was tenderness along the medial collateral 
ligament on the left without instability or quadriceps 
atrophy.  The right knee was markedly tender along the medial 
collateral ligament, and there was some pain on pressure just 
medial to the patella at the joint line.  There was marked 
atrophy of the right quadriceps and mild atrophy of the right 
calf.  The diagnoses were medial collateral ligament injury, 
chronic, right knee; quadriceps atrophy, right thigh; 
arthrotomy, post-operative, right knee; medial collateral 
ligament strain, left knee; and lumbosacral strain, herniated 
nucleus pulposus to be ruled out.  

From 1969 through June 1980, the veteran continued to be 
treated or examined for his service-connected right knee 
disability.  

In August 1980, the veteran was treated at the VAMC in San 
Juan, Puerto Rico, for a long history of low back pain and 
for a nervous disorder.  It was noted that he was extremely 
nervous and anxious about his orthopedic condition, i.e. a 
back condition and a left knee condition.  He claimed 
associated visual and auditory hallucinations within the last 
6 months.  The assessment was moderately severe anxiety 
reaction and low back pain syndrome.  VA outpatient treatment 
records and a security guard's statement, dated later that 
day, showed that the veteran had slipped and fallen in the 
corridor of the San Juan VAMC.  He was taken to the emergency 
room complaining of pain in his right knee.  The assessment 
was contusive lesion of the "left" knee joint.  There was 
no evidence of any back involvement as a result of the fall, 
and the investigating security guard stated that after being 
checked by a VA physician, no further action was taken.

Since 1980, the veteran has been treated or examined by VA 
for pain in multiple joints, including his low back.  The 
various diagnoses have included clinical right L4, L5, S1 
radiculopathy; lumbar paravertebral myositis; circumferential 
bulging discs at L2-L3, L3-L4, and L4-L5; and degenerative 
joint disease of the lumbar spine (report of VA orthopedic 
examination, performed in April 1995).  In April 1995, the VA 
examiner concluded that the veteran's back condition could be 
related to his service-connected right knee condition.  He 
stated that the veteran's back condition was the result of 
postural abnormalities due to instability of the right knee.

In April 1997, an MRI of the lumbosacral spine revealed 
multiple desiccated thoracolumbar discs; L2-L3 right 
intraforaminal far lateral herniation without significant 
effect upon the exiting right sided L2 nerve root; no 
significant disk herniation or stenosis; multiple disc bulges 
without significant effect upon the thecal sac or nerve 
roots; and L5-S1 severe bilateral facet joint arthropathy.

As noted above, in February 1998, the RO granted entitlement 
to service connection for lumbar paravertebral myositis with 
degenerative joint disease of the lumbar spine, secondary to 
the veteran's service-connected right knee disability. 

The evidence shows that on several occassions, the veteran 
reported a history of a low back injury when he slipped and 
fell at the San Juan VAMC in August 1980; however, the 
records from 1980 simply do not show that he sustained a back 
injury at that time.  Moreover, there is no evidence that the 
veteran's back disability, which had been reported since 1961 
and thus preexisted the fall, had increased in disability 
compared to the condition of the veteran's back immediately 
following the fall in August 1980.  Indeed, there is simply 
no competent evidence of a relationship between any current 
non-service-connected back disability and the reported low 
back injury in 1980.  The only such reports come from the 
veteran; however, the Board notes that he is not qualified to 
render opinions which require medical expertise, such as 
diagnosis or etiology of a particular disability.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Accordingly, 
his testimony, without more, cannot be considered competent 
evidence to support a grant of compensation pursuant to 
38 U.S.C.A. § 1151.  


ORDER

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a back disability, 
other than the service-connected lumbar paravertebral 
myositis with degenerative joint disease of the lumbar spine, 
is denied.



		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

